Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 10-11, 14, and 19 were canceled. 
Claims 1 and 12 were amended. 
Claims 27-31 were added.
Claims 1-9, 12-13, 15-18, and 20-31 are pending.
Claims 15-18 and 23-26 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 August 2020.
Claims 1-9, 12-13, 20-22 and 27-31 are under consideration. 

Withdrawn Rejections
Objection of claim 12 is withdrawn. Applicant amended the claim, thereby obviating this objection. 

Rejection of Claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn. Applicant canceled the claim and therefore this rejection is moot.  

Rejection of Claims 1-9, 12-13, and 20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0282743 A1 is withdrawn. Applicant amended the claims, thereby obviating this rejection. 


Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 12-13, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, “Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
                    With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
The instant claims are directed to an antibody or antigen binding fragment thereof which (i) binds to a peptide having the amino acid sequence of SEQ ID NO: 5 or SEQ ID NO: 6 and/or (ii) binds to CLDN18.2, wherein said antibody or antigen binding fragment thereof binds to CLDN18.2 by binding at least to an epitope within CLDN18.2 having the amino acid sequence of SEQ ID NO: 5 or 6.
It is noted that some claims recite antibodies by the antigen they bind, i.e., the function they have.  In this case, the specification does not adequately describe such antibodies as binding a well-characterized antigen as it does not describe representative structures of antibodies that have these functions.
Notably, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of 
Notably, the Amgen decision holds that the existence of one or a few examples of an antibody having a specific combination of functional characteristics is not sufficient to describe the genus of antibodies having the same functional characteristics. These conclusions are supported by knowledge of antibody structure.  It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single antigen. For example, Lloyd et al (Protein Engineering, Design & Selection, 22:159-168, 2009) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (see, e.g., Discussion).  Similarly, Edwards et al (J Mol Biol, 14;334(1):103-118, 2003) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein with 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (see Abstract).  Furthermore, Goel et al. (The Journal of Immunology 
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
 As discussed above, it is apparent that all six CDRs that form the antigen binding site of a conventional antibody are needed to describe the particularly identifying structural features of an antibody that correlates with the antibody's ability to bind to the antigen.  Absent a description of at least minimal structural features correlating with a functional ability to bind to a particular antigen, which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish antibodies that bind to a peptide having the amino acid sequence of SEQ ID NO: 5 or 6 from those that do not bind to a peptide having the amino acid sequence of SEQ ID NO: 5 or 6.  For these reasons, the 
As discussed above, different antibodies that bind to the same epitope (e.g., SEQ ID NO: 5 or 6 of instant claims) need not share any CDR sequences.  It is the 6 CDRs of an antibody that define the structure required for binding and each different antibody raised independently to an antigen will have a different set of 6 CDRs. Therefore, the species disclosed in the instant specification are insufficient to describe a genus of antibodies that bind to an epitope sequence of SEQ ID NO: 5 or 6 on the antigen CLDN18.2.  Accordingly defining antibodies by the antigen it binds is insufficient to describe the structure of the genus of antibodies that binds that antigen.  
In the instant claims 1-9, 12-13, and 20, Applicant has only described an antibody or antigen binding fragment thereof that binds to an epitope on CLDN18.2 only by defining the sequence of epitope on the antigen, not by the sequences of 6 specific CDRs of the antibody.  Accordingly, it is submitted that the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed. 


Response to Arguments
Applicant's arguments filed on 12 February 2021 have been fully considered but they are not persuasive. 

However, as discussed above, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single antigen. Therefore, the two species antibodies disclosed in the instant specification cannot be considered as a representative number of species falling within the scope of the claimed genus.  Notably, since antibodies that bind an epitope on an antigen are produced by genetic recombination and somatic hypermutation the CDRs of other antibodies in the claimed genus need not have CDR similarity to the two disclosed species.
Applicant is further reminded that the USPTO, on 22 February 2018, provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody that binds to that antigen.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-9, 12, 13, 20-22 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, 14, 16, and 17 of U.S. Patent No. 10053512 (hereinafter patent ‘512). Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.
Regarding claim 1, patent ‘512 claims an antibody binding to a peptide having the amino acid sequence of SEQ ID NO: 5 or 6 (see claim 1 of patent ‘512). 
Regarding claims 2 and 3, patent ‘512 claims that CLDN18.2 is cell surface membrane-bound CLDN18.2 and that CLDN18.2 is present on cancer cells (claims 2 and 3 of patent ‘512).
Regarding claims 4 and 5, patent ‘512 claims that cancer cells are CLDN18.2 expressing cancer cells and that cancer cells are selected from the group consisting of gastric, esophageal, pancreatic, lung, ovarian, colon, hepatic, head-neck, and gallbladder cancer cells (claims 4 and 5 of patent ‘512).
Regarding claims 8 and 9, patent ‘512 claims that the antibody is a chimeric, human or humanized antibody and that the antibody is a monoclonal antibody (claims 8 and 9 of patent ‘512).
Regarding claims 12 and 13, patent ‘512 claims a conjugate comprising an antibody coupled to a detectable label and a hybridoma capable of producing the antibody (claims 10 and 11 of patent ‘512).

Regarding claim 21, patent ‘512 claims an antibody binding to a peptide having the amino acid sequence of SEQ ID NO: 5 or 6, wherein the antibody comprises H-CDR 1-3 and L-CDR1-3 having the amino acid sequence of SEQ ID NO: 8, 9, 10, 12, 13, and 14, respectively (see claims 1 and 14 of patent ‘512). 
Regarding claim 22, patent ‘512 claims the antibody comprising SEQ ID NO: 7 and 11 (claim 16 of patent ‘512).
Regarding claim 27, patent ‘512 claims a diagnostic test kit which comprises the antibody (claim 17 of patent ‘512).
Regarding claims 6 and 7, since patent ‘512 claims the antibody with the same CDRs as that claimed in instant application, the antibody claimed in patent ‘512 has the same property as the antibody of instant application.  Therefore, claims 6-7 are also anticipated by patent ‘512.



Claims 1-9, 12, 13, 20-22 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8 and 9 of U.S. Patent No. 9512232 (hereinafter patent ‘232)(IDS filed on 17 July 2018). Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.

Regarding claims 2-9 and 20, since patent ‘232 claims exactly same antibody (muAB43-14A) as that claimed in instant claims 1, 21 and 22 (see example 7 and figure 3 of instant application), the antibody claimed in patent ‘232 has the same property as the antibody of instant application.  Therefore, claims 2-9 and 20 are also anticipated by patent ‘232.  Furthermore, claims 2-4 limit CLDN18.2, while the antibody of claim 1 only needs to bind the peptide, so the antibody or any prior art antibody that binds the peptide also reads on these claims as well.
Regarding claims 12 and 13, patent ‘232 claims a conjugate comprising an antibody coupled to a detectable label and a hybridoma capable of producing the antibody muAB43-14A (claims 9 and 3 of patent ‘232).
Regarding claim 27, patent ‘232 claims a diagnostic test kit which comprises the antibody muAB43-14A (claims 1 and 8 of patent ‘232).



New Rejections Necessitated by Claim Amendment 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα 7 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain 7  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the 
Claim Analysis
The instant claims 28-31 are directed to a genus of antibody or antigen-binding fragment thereof, wherein the antibody or antigen-binding fragment comprises (i) an antibody heavy chain variable region (VH) comprising: a VHCDR1 having the amino acid sequence set forth in SEQ ID NO: 8 or an amino acid substitution variant thereof, a VHCDR2 having the amino acid sequence set forth in SEQ ID NO: 9 or an amino acid substitution variant thereof, and a VHCDR3 having the amino acid sequence set forth in SEQ ID NO: 10 or an amino acid substitution variant thereof, and (ii) an antibody light chain variable region (VL) comprising: a VLCDR1 having the amino acid sequence set forth in SEQ ID NO: 12 or an amino acid substitution variant thereof, a VLCDR2 having the amino acid sequence set forth in SEQ ID NO: 13 or an amino acid substitution variant thereof, and a VLCDR3 having the amino acid sequence set forth in SEQ ID NO: 14 or an amino acid substitution variant thereof; wherein each of the amino acid substitution variants of SEQ ID NOs: 8-10 and 12-14 comprise from 1 to 5 amino acid substitutions relative to the sequences set forth in SEQ ID NOs: 8-10 and 12-14, respectively.
Since instant claim 28 recites an amino acid substitution variant wherein each of the amino acid substitution variants of SEQ ID NOs: 8-10 and 12-14 comprise from 1 to 5 amino acid substitutions relative to the sequences set forth in SEQ ID NOs: 8-10 and 12-14, respectively, the instant claim 28 encompasses huge number of species antibodies having different CDR sequences. The species antibody having CDR 
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed two species antibodies muAb 43-14A and muAb 35-22A (examples 1-9 and figure 3). The only two species antibodies disclosed by the instant specification do not provide “a representative number of species falling within the scope of genus” claimed in the instant claims. Furthermore, since the instant claims recites an amino acid substitution variant, the instant specification does not provide “structural features common to the members of the genus” (e.g. 6 CDR sequences) needed for adequate written description.
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with amino acid substitutions within CDR sequences as defined by instant claims without defining specific sequences for all six CDRs for heavy and light chain variable regions.  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to a peptide having the amino acid sequence SEQ ID NO: 5 or 6 as the instant claim broadly claimed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

              
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643